Citation Nr: 0823798	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service, including recognized 
Guerrilla and combination service, from February 1943 to 
September 1945.  The veteran died in May 1984, and the 
appellant is the late veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied service connection 
for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran's death certificate reveals that he died in 
May 1984 from hepatorenal syndrome due to liver cirrhosis due 
to alcoholism, with chronic granulocytic leukemia being a 
significant condition that contributed to the death.

2.  Neither a chronic liver condition nor granulocytic 
leukemia were present in service or for many years after 
service, and they are not related to service or any 
disability of service origin.


CONCLUSION OF LAW

A disability of service origin did not cause or materially 
contribute to the veteran's death and the criteria for 
service connection for the cause of the veteran's death have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2005 and May 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

During the pendency of the appeal, the appellant asserted 
that her late husband was a prisoner of war (POW) and as 
such, service connection for the cause of the veteran's death 
was warranted on a presumptive basis.  Based on those 
assertions, the RO sent additional correspondence to the 
appellant explaining what evidence was necessary to support 
her assertions regarding her late husband's alleged POW 
status.  

Although the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for the cause of the veteran's 
death is denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  That 
notwithstanding, the RO subsequently sent a letter to the 
appellant in December 2007 that provided notice of how VA 
assigns disability ratings and effective dates.  

Moreover, the notices provided to the appellant over the 
course of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate her claim.  The 
appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and explained a number of 
times what the appellant needed to provide to substantiate 
her claim.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection - Cause of Death

Service connection for the cause of a veteran's death may be 
granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service- 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 6 Vet. 
App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).  There are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions.  38 C.F.R. § 3.312(c)(4).  The regulation further 
notes that, even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  It would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The appellant has provided no specific contentions regarding 
her claim that the veteran's death was related to service.  
The appellant indicated that the veteran lost his hearing as 
a result of service and developed anxiety as a result of 
service; however, she has never alleged, nor does the 
evidence show, that hearing loss or anxiety had anything 
whatsoever to do with the veteran's death.

The veteran had recognized guerrilla service with the 
Philippine Army from February 1943 to September 1945.  The 
service records are negative for findings, complaints, or 
diagnosis of a chronic liver disability or leukemia.  

Post-service, the veteran did not apply for, nor was he 
granted, service connection for any disabilities.

The veteran died in May 1984, and the death certificate lists 
the cause of death as hepatorenal syndrome due to liver 
cirrhosis due to alcoholism, with chronic granulocytic 
leukemia being a significant condition that contributed to 
the death.
The appellant was asked to provide medical evidence to 
support her claim that her late husband's death was related 
to service.  She did not provide the requested evidence.  

Later, the appellant asserted that her late husband was a 
POW, and as such, service connection for the cause of the 
veteran's death was warranted on a presumptive basis.  The 
appellant did not provide any supporting evidence to 
substantiate her claim that the veteran was POW during 
service, and the RO was unable to verify any POW status.  

The appellant has not been shown to be medically qualified to 
render opinions involving diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

The appellant has not provided or identified any medical 
opinions from those who do have the requisite medical 
background that would qualify as probative medical evidence.  
Essentially, the record contains no evidence of probative 
value that could be construed as supporting the appellant's 
implicit contention that the veteran's ultimate demise in May 
1984 was related to his period of service that ended in 1945.

To some extent, the appellant appears to be raising an 
argument couched in equity.  While sympathetic to the 
appellant, the Board is nonetheless bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994). This case has been decided based 
on the application of the law to the pertinent facts.  See 
Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must 
interpret the law as it exists, and cannot extend benefits 
out of sympathy for a particular claimant].
The preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death; 
there is no doubt to be resolved; and service connection for 
the cause of the veteran's death is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


